Citation Nr: 0810356	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-33 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) with major depressive 
disorder and alcohol abuse prior to May 14, 2007.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
with major depressive disorder and alcohol abuse since July 
1, 2007.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel



INTRODUCTION

The veteran had active service from October 1969 until March 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in Denver, Colorado.

By a October 2007 rating decision, the RO awarded a temporary 
total rating effective May 14, 2007 to July 1, 2007 for the 
claim on appeal, after which time a 30 percent disability 
rating was effective.  Thereafter, by a February 2008 rating 
decision, the RO increased the disability rating for the 
veteran's PTSD from 30 to 50 percent, effective July 1, 2007.  
Since no higher award could be granted during the period of 
time the veteran was awarded a temporary total rating, that 
period is not for consideration in this appeal.  

In his substantive appeal, the veteran requested a Board 
hearing at the RO.   However, he subsequently withdrew this 
request in correspondence received in December 2005.


FINDING OF FACT

Throughout the rating period on appeal (with the exception of 
the period in which a temporary total rating was assigned), 
the veteran's PTSD has been manifested by "difficulty" in 
establishing and maintaining effective relationships, but no 
more.


CONCLUSIONS OF LAW

1.  For the period prior to May 14, 2007, the criteria for a 
50 percent rating, but no more, for PTSD with major 
depressive disorder and alcohol abuse have been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.21, 4.126, 4.130, Diagnostic Codes 
(DCs) 9411, 9440 (2007).

2.  For the period since July 1, 2007, the criteria for a 
rating in excess of 50 percent for PTSD with major depressive 
disorder and alcohol abuse have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.159, 4.21, 4.126, 4.130, DCs 9411, 9440 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

At the outset, the Board notes that the veteran's claims are 
appeals from an initial assignment of a disability rating.  
As such, the claims require consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, DC 9411.  Under this 
general rating formula, a 30 percent rating is assigned when 
the evidence shows occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships. 

In order to be entitled to a 70 percent rating under DC 9411, 
the evidence must show occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The veteran's PTSD has been rated as 30 percent disabling 
prior to May 14, 2007, and as 50 percent disabling since July 
1, 2007 (with an intervening temporary total rating period 
from May 14, 2007 to July 1, 2007).  He asserts that he is 
entitled to a higher rating for each of these periods.  The 
Board will examine his entitlement to a higher rating for 
each period in turn.   

I.  Greater Than 30 Percent Prior to May 14, 2007

Based on a review of the record, the Board finds that a 50 
percent rating is warranted prior to May 14, 2007.  Indeed, a 
30 percent rating is intended to reflect occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  Here, however, the competent evidence demonstrates 
that the veteran has continuing symptoms of PTSD that have 
lead to a reduced reliability and productivity in 
occupational and social impairment due to impaired judgment, 
disturbances in motivation and mood, and difficulty 
establishing and maintaining effective work and social 
relationships.  

Although his affect has not been described as flattened, it 
has been described as blunted, non-labile, dysphoric, and 
depressed.  Moreover, he related that in 1978 he was 
hospitalized after attempting suicide.  While he went several 
years without experiencing any suicidal thoughts, during the 
summer of 2004 similar feelings returned.  

Since that time, the veteran has denied any suicidal ideation 
or intent in VA treatment records dated in 2005 and 2006 and 
his November 2004 VA examination.  He also denied homicidal 
ideation and intent in these same records.  However, in his 
February 2006 Vet Center evaluation, he admitted having 
homicidal thoughts.  The November 2004 VA examiner also 
opined that the veteran's major depression is recurrent and 
moderate.  Such characterizations are contemplated under the 
next-higher 50 percent rating.  

Regarding any speech or thought disorders, at his November 
2004 VA examination, he reported problems with energy and 
concentration.  Moreover, a VA treatment note dated in June 
2005 reported a decrease in his concentration.  Additionally, 
records from the Vet Center dated in July 2004 reveal that 
while he had average intelligence, his motor activity was 
tense.  Subsequent VA treatment records dated in 2005 and 
from the Vet Center in 2006 continued to show chronic sleep 
impairment due to nightmares and intrusive thoughts.  

While the claims file does not reflect evidence of panic 
attacks or short or long-term memory impairment, it clearly 
reflects that the veteran has impaired judgment.  For 
example, during his November 2004 VA examination he reported 
involvement in several physical altercations at bars, with 
the last incident occurring 2 years prior to the examination.  

A July 2005 treatment note from the Vet Center indicates that 
he had recently been in a fight at work where he began 
throwing objects.  An evaluation of the veteran conducted by 
the Vet Center in February 2006 also reflected that on one 
particular occasion he confronted an individual who had 
thrown snowballs at his car.  The situation escalated when 
the other man pulled a gun on the veteran.  This enraged him 
and prompted him to go home to retrieve his own firearm.  
After retrieving his weapon, he began to unsuccessfully 
search for the man.  

Moreover, the Vet Center's February 2006 evaluation indicated 
that he had continued to experience conflicts, arguments, and 
near fights at work.  Similarly, his spouse described 
instances during their marriage where the veteran had engaged 
in acts of violence, including aiming a firearm at her.  
Consistent with her statements, in the November 2004 VA 
examination, he admitted having physical altercations with 
his wife, the last time being one to two years before the 
examination.  

Additionally, during his intake assessment into the VA PTSD 
residential treatment program, he reported an incident of 
road rage that occurred in April 2007, which ultimately led 
to a verbal altercation with a fellow motorist.  

Although the intake report from the Vet Center described his 
judgment as good and several VA treatment records dated in 
2005 and 2006 reflect that he had intact judgment, the lapses 
in judgment described above have certainly lead to 
occupational and social impairment as contemplated under the 
next-higher 50 percent rating.  

The Board notes that while the record does not reflect any 
impaired abstract thinking, he has experienced disturbances 
in motivation and mood.  For instance, at his November 2004 
VA examination he reported problems with energy and 
concentration.  Additionally, Vet Center treatment records 
dated from 2004 to 2005 indicated that he had an anxious 
manner.  

Further, the evidence shows that the veteran has had 
difficulty establishing and maintaining effective work and 
social relationships.  As mentioned above, he has had 
continuous problems with his coworkers, including near 
physical altercations.  Additionally, as reported during his 
November 2004 VA examination, he had several fights with his 
spouse.  Such statements are consistent with her March 2005 
statement of record.  

His spouse also indicated that the veteran began having a bad 
relationship with his mother shortly after returning from 
Vietnam. Moreover, in VA treatment records dated in June 
2005, he described a period of marriage separation and 
reported that he did not talk to his wife when he felt 
depressed, which had lasted as long as five weeks.  In both 
the November 2004 VA examination and the February 2006 Vet 
Center evaluation, he indicated that he avoided others and 
preferred to be alone.  Such findings are consistent with the 
next-higher 50 percent rating.  

Overall, due to the regularity of treatment and persistency 
of PTSD complaints, the veteran's symptomatology cannot 
fairly be characterized as an occasional decrease in work 
efficiency and intermittent periods of an inability to 
perform occupational tasks.  Further, his symptoms also 
generally appear to be more than moderate in degree given his 
persistent depressed mood, impaired judgment, disturbances in 
motivation and mood, and his difficulty establishing and 
maintaining effective work and social relationships.  

In further finding for the assignment of the next-higher 50 
percent rating for PTSD, the Board points to the veteran's 
Global Assessment of Functioning (GAF) scores.  
GAF is a scale used by mental health professional and 
reflects psychological, social, and occupational functioning 
on a hypothetical continuum of mental health illness.  The 
scale may be relevant in evaluating mental disability.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994)). 

In the present case, the evidence from November 2004 until 
March 2007 revealed GAF scores ranging from 60 to 58.  In 
this regard, GAF scores ranging between 51 and 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  

Based on the foregoing, the currently-assigned 30 percent 
evaluation for the veteran's PTSD in effect prior to May 14, 
2007, is found to under-represent the consistency and 
severity of his disability picture.  Indeed, the evidence is 
determined to be more consistent with the next-higher 50 
percent rating which addresses symptoms of impaired judgment, 
disturbances in motivation and mood, and difficulty 
establishing and maintaining effective work and social 
relationships, all of which have been demonstrated in the 
record.

While it is determined that a 50 percent evaluation is 
appropriate for his PTSD prior to May 14, 2007, the Board 
finds that the preponderance of the evidence is against a 
rating in excess of that amount for this period.  For 
example, the veteran has not been shown during this period to 
have obsessional rituals, intermittently illogical, obscure 
or irrelevant speech, spatial disorientation, or neglect of 
personal appearance and hygiene.  Rather, the record 
consistently demonstrates that his speech is normal, he has 
logical thought processes, intact orientation and cognitive 
functioning, and he maintains appropriate appearance and good 
hygiene. 

Further, while there is evidence of depression, there is no 
evidence that he had near-continuous episodes that affected 
his ability to function independently, appropriately, and 
effectively.  In this regard, the record reflects that he 
reported to work regularly and dressed himself.  
Additionally, the Board notes that there is evidence of 
suicidal ideation; however, as described above, he had 
suicidal thoughts in the summer of 2004, but since that time 
has denied any suicidal ideation or intent.  

The Board also notes that the veteran has experienced past 
issues with impaired impulse control and difficulty adapting 
to stressful circumstances, which has been expressed through 
acts of violence; however, such experiences have been 
accounted for in the 50 percent rating as episodes of 
impaired judgment.  Moreover, there is no evidence of an 
inability to establish and maintain effective relationships 
that would warrant the next-higher 70 percent rating as he 
has a relationship with his spouse and daughters, which is 
improving, and he has friends in New Mexico that he has 
visited.  As such, the Board finds that a 50 percent 
evaluation, but no more, is warranted.  

II.  Period from May 14, 2007 to July 1, 2007

By way of clarification, the Board notes that the veteran 
participated in a residential treatment program for PTSD from 
May 14, 2007, to June 28, 2007.  The RO granted a 100 percent 
rating (for the period of residential treatment), effective 
from May 14, 2007, to July 1, 2007.  See 38 C.F.R.§ 4.29.  
This issue is not on appeal.  Nonetheless, the 100 percent 
rating in effect during this period is the maximum rating 
possible under all potentially applicable rating criteria; 
the veteran cannot be awarded any more than 100 percent under 
scheduler criteria at any given time.  See 38 C.F.R. § 4.130.

III.  Greater Than 50 Percent Since July 1, 2007

Thus far, the Board has assigned a 50 percent rating for the 
veteran's PTSD prior to May 14, 2007.  The final issue for 
the Board to address is whether the veteran is entitled to a 
rating in excess of 50 percent for the period since July 1, 
2007.  

The Board has reviewed the evidence of record and finds no 
support for the assignment of a higher disability evaluation 
for the period since July 1, 2007.  For example, the 
competent evidence does not demonstrate that the veteran has 
suicidal ideation consistent with the next-higher 70 percent 
rating.  Upon intake into the VA PTSD residential treatment 
program in May 2007, he indicated that he had occasional and 
passive suicidal ideation, but he denied any intent or plan.  
At that time, he also denied any homicidal intent.  

Such statements are consistent with subsequent VA treatment 
records dated in September and November 2007.  Moreover, upon 
objective examination in August 2007, a VA examiner opined 
that the veteran was at a low suicide risk.    

Given these findings, the weight of the evidence does not 
warrant a higher evaluation on this basis.  Indeed, there is 
no showing that the suicidal or homicidal thoughts that cause 
occupational and social impairment to the extent contemplated 
under the next-higher 70 percent rating over any portion of 
the rating period on appeal.    

Regarding any speech or thought disorders, the Board notes 
the evidence does not show that his speech was intermittently 
illogic, obscure, or irrelevant.  For instance, upon 
discharge in June 2007 from the VA PTSD residential treatment 
program, it was noted that he was competent to manage his 
medical and financial affairs.  During his VA examination in 
August 2007, the examiner noted that his cognitive function 
and communication were not impaired.  Additionally, treatment 
records dated in September and November 2007 reflect that his 
speech was normal in rate, tone and volume.   

The Board notes that his inpatient VA treatment records dated 
in May and June 2007 reveal that the veteran has continued to 
have sleep impairment, including the presence of distressing 
and violent dreams.  Such findings are also consistent with 
those of the August 2007 VA examination and later September 
and November 2007 VA outpatient treatment records.  
Additionally, the August 2007 VA examination indicated that 
the veteran denied a history of hallucinations or delusions.  
Therefore, the objective evidence does not show that he had 
any speech or thought disorders that would rise to the level 
of occupational and social impairment as contemplated with 
the next-higher 70 percent evaluation for the rating period 
on appeal.

The objective evidence of record also fails to demonstrate 
obsessional rituals which interfere with routine activities.  
Moreover, while the veteran has complained of depression, 
there is no indication that is near-continuous or that it has 
affected his ability to function independently, 
appropriately, and effectively.  For example, VA inpatient 
treatment records dated in June 2007 indicated that he was 
able to make his needs known.  Additionally, the VA examiner 
in August 2007 opined that his symptoms of depression caused 
transient work deficiencies during periods of significant 
stress.  Thus, there is no showing that his depression has 
affected his ability to function independently, appropriately 
and effectively on a near-continuous basis.  

Furthermore, there is no showing of impaired impulse control. 
For instance, the record reflects his last verbal altercation 
was in April 2007 and his last physical confrontation 
occurred in a bar a year and a half previous to May 2007.  
Additionally, during his August 2007 VA examination, he 
recounted throwing a trash can at a coworkers previous to his 
retirement in October 2006.  Moreover, at the time of his 
examination he did not exhibit any inappropriate behavior.  
Thus, the examiner found that his behavior was appropriate.

VA treatment records dated in September 2007 indicate that he 
was hypervigilant with a startled reaction.  However, this 
same record described him as calm, cooperative, and polite.  
Furthermore, VA treatment records dated in September and 
November 2007 report that he had good insight and judgment.  

The evidence of record also does not any demonstrate spatial 
disorientation.  Rather, VA treatment records dated in 
September and November 2007 indicate that he was alert with 
no abnormal movements.  His though process were also 
described as liner and organized and his cognition function 
was found to be intact.  At that time he also had short and 
long term recall.   Additionally, his inpatient treatment 
records dated in June 2007 reveal that he attended and 
actively participated in several group meetings.  

The August 2007 VA examination report also revealed that his 
dress was casual, he was neatly groomed, and that he was able 
to maintain daily activities, including personal hygiene.  
There is no other evidence of record inconsistent with these 
findings.  Therefore, the evidence does not reflect that he 
has any neglect of personal appearance and hygiene.

The evidence of record reveals the veteran does not have an 
inability to maintain effective relationships.  Specifically, 
he indicated in his August 2007 VA examination that since 
retiring from employment he has been making furniture and 
giving it to people as gifts.  He also advised the examiner 
that his goal in retirement was to visit and entertain the 
friends that he had made in the PTSD program.  Additionally, 
he reported that while he was in the VA PTSD residential 
treatment program he attended a commemoration of Vietnam 
Veterans in New Mexico and while he was there he visited 
family and friends.  The record also reflects that he ate 
out, went to the movies, and went shopping with his spouse a 
few times per month.  

This is an improvement from his previous PTSD symptoms prior 
to July 1, 2007, where he reported isolation and avoiding 
crowds and social events.  As such, his relationship issues 
do not rise to the level of occupational and social 
impairment as contemplated with the next-higher 70 percent 
rating.

While carefully considering the facts detailed above, the 
Board nevertheless finds that such serious symptomatology has 
been accounted for in the 50 percent evaluation currently-
assigned and the overall weight of the evidence does not 
reveal a disability picture most nearly approximating the 
next-higher 70 percent rating.  

In further finding against assignment of the next-higher 70 
percent rating for PTSD, the Board also considered the 
veteran's GAF scores since July 1, 2007.   During this 
period, his GAF scores ranged from 50 to 55.   

As previously stated, GAF scores ranging between 51 and 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Additionally, GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  

Despite the seriousness of the symptoms associated with the 
low GAF scores ranging from 50 to 55, a higher rating is not 
justified on this basis alone because the objective evidence 
does not demonstrate symptoms commensurate with such GAF 
scores.  

Indeed, as already discussed, the competent evidence does not 
show severe suicidal ideation, obsessional rituals, impaired 
impulse control, or neglect of personal appearance and 
hygiene due to his PTSD.  Although the August 2007 VA 
examiner found that the veteran had total occupational 
impairment, by Addendum dated in September 2007, he explained 
that the use of the word "total" was limited to his 
previous occupation and that he actually only has transient 
occupational impairment because he could be employed in a 
setting with minimal public interaction.

Therefore, his decreased reliability and inability to perform 
work tasks was only mildly or transiently caused by his PTSD 
symptoms.  Additionally, his PTSD symptoms only caused a 
reduced reliability and/or productivity.  Because the GAF 
score of 50 is not consistent with the objective findings of 
record, such score is not probative as to his actual 
disability picture here.     

The Board has considered the statements from the veteran 
regarding his service-connected PTSD.  In particular, the 
details and evidence he submitted regarding his combat 
experiences, including a lay statement from his spouse.    

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  For these same 
reasons, statements from his spouse are also no competent.  
Id.

The Board acknowledges that the veteran's stressful combat 
experiences, which established service connection; however, 
as noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  Therefore, the Board finds that the medical 
findings, which directly address the criteria under which the 
service-connected disability is evaluated, more probative 
than the subjective evidence of an increased disability.

The Board has also considered whether staged ratings are 
appropriate during the entire rating period on appeal, but 
finds no distinct time periods where the veteran's symptoms 
warranted different ratings, except as already identified.  

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's increased rating claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's service medial records, private 
treatment records and evaluations, VA treatment records, and 
in November 2004 and August 2007 he was afforded formal VA 
examinations.  Additionally, he submitted a newspaper article 
on the Traveling Vietnam War Memorial Wall and statements in 
support of his claim, including a lay statement from his 
spouse.  The Board finds that no additional assistance is 
required to fulfill VA's duty to assist. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

A 50 present disability rating, but no more, for PTSD with 
major depressive disorder and alcohol abuse is granted for 
the period prior to May 14, 2007, subject to the law and 
regulations governing the payment of monetary benefits.

A rating in excess of 50 percent for PTSD with major 
depressive disorder and alcohol abuse for the period since 
July 1, 2007, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


